DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to the original application filed on 6/5/2020. Acknowledgment is made with respect to a claim to priority to Provisional Application 62/857,379 filed on 6/5/2019 and Provisional Application 63/016,182 filed on 4/27/20201.

Claim Objections

Claim 1 and its dependents are objected to because of the following informalities:  Claim 1 recites the limitation “c) determine input variable Xi to the plurality of worker computing devices to determine f(Xi)” should read as “c) determine input variable Xi [[to]] by the plurality of worker computing devices to determine outputs f(Xi)” (emphasis added) for better clarity.  Appropriate correction is required.

Claim 7 is objected to because of the following informalities:  Claim 7 recites the limitation “wherein each working computing device is operable to” should read as “wherein each [[working]] worker computing device is operable to” (emphasis added) so that it is clear that the claim is referring to the worker computing devices of claim 1.  Appropriate correction is required.

Claim 9 and its dependents are objected to because of the following informalities:  Claim 9 recites the limitation “wherein the given multivariate polynomial a loss function for a machine learning training process” should read as “wherein the given multivariate polynomial computes/comprises/uses a loss function for a machine learning training process” (emphasis added) for better clarity.  Appropriate correction is required.

Claim 13 and its dependents are objected to because of the following informalities:  Claim 13 recites the limitation “provide determine input variables Xi to the plurality of worker computing devices” should read as “provide [[determine]] input variables Xi to the plurality of worker computing devices” (emphasis added) for better clarity.  Appropriate correction is required.

Claim 14 is objected to because of the following informalities:  Claim 14 recites the limitation “wherein the polynomial u is a Lagrange interpolation polynomial describe by the following formula” should read as “wherein the polynomial u is a Lagrange interpolation polynomial [[describe]] described by the following formula” (emphasis added) for better clarity.  Appropriate correction is required.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-17 and 19-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 1 recites the limitation “e) determine coefficients of f(u(z)) from outputs f(Xi)”.  The variable “z” or function f(u(z)) is undefined in the claim.  For examination purposes, the function will be interpreted to mean some sort of function that contains coefficients from an output f(Xi).  Dependent claims 2-12 are indefinite by virtue of their dependency on indefinite claim 1.  Appropriate correction is required.

Claim 3 recites an equation without defining what is the variable “z”.  The variable “z” is undefined in the claim.  For examination purposes, the variable will be interpreted to mean any integer value. Appropriate correction is required.

Claim 5 recites an equation without defining what are the variables “α” and “β”.  The variables “α” and “β” are undefined in the claim.  For examination purposes, the variables “α” and “β” will be interpreted to mean any integer value. Appropriate correction is required.

Claim 6 recites an equation without defining what are the variables “α” and “β”.  The variables “α” and “β” are undefined in the claim.  For examination purposes, the variables “α” and “β” will be interpreted to mean any integer value. Appropriate correction is required.

Claim 11 recites an equation without defining what are the variables “y” and “z”.  The variables “y” and “z” are undefined in the claim.  For examination purposes, the variables “y” and “z” will be interpreted to mean any integer value. Dependent claim 12 is indefinite by virtue of its dependency on indefinite claim 11. Appropriate correction is required. 

Claim 12 recites an equation without defining what is the variable “w”.  The variable “w” is undefined in the claim.  For examination purposes, the variable will be interpreted to mean any integer value. Appropriate correction is required.

Claim 13 recites the limitation “determine coefficients of f(u(z)) from outputs f(Xi)”.  The variable “z” or function f(u(z)) is undefined in the claim.  For examination purposes, the function will be interpreted to mean some sort of function that contains coefficients from an output f(Xi).  Dependent claims 14-17 are indefinite by virtue of their dependency on indefinite claim 13.  Appropriate correction is required.

Claim 14 recites an equation without defining what are the variables “z”, “j”, and “β”.  The variables “z”, “j”, and “β” are undefined in the claim.  For examination purposes, the variables “z”, “j”, and “β” will be interpreted to mean any integer value. Appropriate correction is required. 

Claim 16 recites an equation without defining what are the variables “α” and “β”.  The variables “α” and “β” are undefined in the claim.  For examination purposes, the variables “α” and “β” will be interpreted to mean any integer value. Appropriate correction is required.

Claim 19 recites an equation without defining what are the variables “S”, “f”, and “m”.  The variables” “S”, “f”, and “m” are undefined in the claim.  For examination purposes, the variables “S”, “f”, and “m” will be interpreted to mean any integer value. Appropriate correction is required. 

Claim 20 recites an equation without defining what is the function “f”.  The function “f” is undefined in the claim.  For examination purposes, the function will be interpreted to mean any Boolean function. Appropriate correction is required.

Claim 21 recites the limitation “wherein the master computing device applies MDS code to encode the input dataset.  It is unclear from the claim language as to what constitutes “MDS code”.  For examination purposes, “MDS code” will be interpreted to mean Maximum Distance Separable code.  Appropriate correction is required.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-21 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.  The analysis of the claims will follow the 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50 (“2019 PEG”).

When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (Step 1). If the claim does fall within one of the statutory categories, the second step in the analysis is to determine whether the claim is directed to a judicial exception (Step 2A). The Step 2A analysis is broken into two prongs. In the first prong (Step 2A, Prong 1), it is determined whether or not the claims recite a judicial exception (e.g., mathematical concepts, mental processes, certain methods of organizing human activity). If it is determined in Step 2A, Prong 1 that the claims recite a judicial exception, the analysis proceeds to the second prong (Step 2A, Prong 2), where it is determined whether or not the claims integrate the judicial exception into a practical application. If it is determined at step 2A, Prong 2 that the claims do not integrate the judicial exception into a practical application, the analysis proceeds to determining whether the claim is a patent-eligible application of the exception (Step 2B). If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim integrates the judicial exception into a practical application, or else amounts to significantly more than the abstract idea itself.

Claim 1
Step 1:  The claim recites a method; therefore, it is directed to the statutory category of a process.
Step 2A Prong 1:  The claim recites, inter alia:
selecting K + T distinct elements: Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of selecting data elements, which is an evaluation or observation that is practically capable of being performed in the human mind with the assistance of pen and paper.
transforming the K+T distinct elements with a Lagrange interpolation polynomial to determine input variables {tilde over (X)}: Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mathematical concept of transforming data elements with a polynomial to determine inputs, which is performed through mathematical computation.
determine input variables {tilde over (X)}i to the plurality of worker computing devices to determine f({tilde over (X)}i): Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mathematical concept of determining input variables, which is performed through mathematical computation.
receive outputs f({tilde over (X)}i): Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mathematical concept of receiving outputs from computations being performed on inputs, which is performed through mathematical computation.
determine coefficients of ƒ(u(z)) from outputs f({tilde over (X)}i): Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mathematical concept of determining coefficients form outputs, which is performed through mathematical computation.
Step 2A Prong 2:  This judicial exception is not integrated into a practical application. This claim recites the additional elements of “the method implemented by a computer system comprising a master computing device and a plurality of worker computing devices, the master computing device operable to execute steps of”.  The additional elements of “the method implemented by a computer system comprising a master computing device and a plurality of worker computing devices, the master computing device operable to execute steps of” are generic computer components recited in a manner that represents no more than mere instructions to apply the judicial exception on a computer (see MPEP § 2106.05(f)). Thus, the additional elements do not provide any meaningful limits on the execution of the abstract idea. Even when viewed in combination, these additional elements do not integrate the abstract idea into a practical application and the claim is thus directed to the abstract idea
Step 2B:  The claim does not contain significantly more than the judicial exception.  The additional elements of “the method implemented by a computer system comprising a master computing device and a plurality of worker computing devices, the master computing device operable to execute steps of” are generic computer components recited in a manner that represents no more than mere instructions to apply the judicial exception on a computer (see MPEP § 2106.05(f)). Nothing in the claim provides significantly more than that abstract idea.  As such, the claim is ineligible.

Claim 2
Step 1:  A method, as above.
Step 2A Prong 1:  The claim recites “step a) comprises selecting any K+T distinct elements β1, . . . , βK+T from a field where K is a predetermined integer; and
step b) comprises finding a Lagrange interpolation polynomial u: → of degree at most K+T−1 such that u(βi)=Xi for any i∈[K], and u(βi)=Zi for i∈{K+1, . . . , K+T}, where all Zi's are chosen uniformly at random from, where is a vector space of dimension M and determining input variables {tilde over (X)}i=u(αi) for any integer (i.e., i∈[N]); and wherein deg(ƒ(u(z)))≤deg(ƒ)·(K+T−1), and N≥(K+T−1) deg(ƒ)+S+2A+1 where N is the number of worker computing devices”.  Under its broadest reasonable interpretation in light of the specification, these limitations encompasses the mental process of selecxting distinct elements, which is an evaluation or observation that is practically capable of being performed in the human mind with the assistance of pen and paper, and a mathematical concept of finding an interpolation polynomial, which is performed through mathematical computation.
Step 2A Prong 2, Step 2B:  This claim does not recite any additional elements that integrate the abstract idea into a practical application or provides significantly more than the abstract idea, and thus the claim is subject-matter ineligible.

Claim 3
Step 1:  A method, as above.
Step 2A Prong 1:  The claim recites “wherein the Lagrange interpolation polynomial describe by the following formula:
u  ( z )  = Δ  ∑ j ∈ [ K ]  X j · ∏ k ∈ [ K + T ] ∖ { j }  z - β k β  j - β  k + Σ j = K + 1 K + T  Z i · Π k ∈ [ K + T ] ∖ { j }  z  z - β  k β  j - β  k”.  Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mathematical concept of describing an interpolation polynomial, which is performed through mathematical computation.
Step 2A Prong 2, Step 2B:  This claim does not recite any additional elements that integrate the abstract idea into a practical application or provides significantly more than the abstract idea, and thus the claim is subject-matter ineligible.

Claim 4
Step 1:  A method, as above.
Step 2A Prong 1:  The claim recites “wherein the coefficients of ƒ(u(z)) are determined by applying Reed-Solomon decoding”.  Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mathematical concept of applying Reed Solomon decoding, which is performed through mathematical computation.
Step 2A Prong 2, Step 2B:  This claim does not recite any additional elements that integrate the abstract idea into a practical application or provides significantly more than the abstract idea, and thus the claim is subject-matter ineligible.

Claim 5
Step 1:  A method, as above.
Step 2A Prong 1:  The claim recites “{tilde over (X)} i =u(αi)=(X 1 , . . . ,X K ,Z K+1 , . . . ,Z K+T)·U i (2)where U∈Figure US20200387777A1-20201210-P00116 q (K+T)×N is encoding matrixU i , j  = Δ  Σ  ∈ [ K + T ] ∖ { i }  α j - β  β  i - β  ,and Ui is its i'th column”.  Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mathematical concept of encoding input variables, which is performed through mathematical computation.
Step 2A Prong 2, Step 2B:  This claim does not recite any additional elements that integrate the abstract idea into a practical application or provides significantly more than the abstract idea, and thus the claim is subject-matter ineligible.

Claim 6
Step 1:  A method, as above.
Step 2A Prong 1:  The claim recites “wherein no element of αi is the same as any element of βj that is {αi}i∈[N]∩{βj}i∈[K]=Ø.”.  Under its broadest reasonable interpretation in light of the specification, this limitation encompasses further details on the mathematical concepts from which it depends, which is performed through mathematical computation.
Step 2A Prong 2, Step 2B:  This claim does not recite any additional elements that integrate the abstract idea into a practical application or provides significantly more than the abstract idea, and thus the claim is subject-matter ineligible.

Claim 7
Step 1:  A method, as above.
Step 2A Prong 1:  The claim recites “calculate outputs f({tilde over (X)}i”.  Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mathematical concept of calculating outputs, which is performed through mathematical computation.
Step 2A Prong 2, Step 2B:  This claim recites the additional elements of “receive input variables {tilde over (X)}i from the master computing device” and “send outputs f({tilde over (X)}i) to the master computing device”. The additional element of “the master computing device” is a generic computer component recited in a manner that represents no more than mere instructions to apply the judicial exception on a computer (see MPEP § 2106.05(f)). The additional elements of receive input variables {tilde over (X)}i” and “send outputs f({tilde over (X)}i)” are insignificant extra-solution activities that do not amount to an inventive concept (see MPEP §2106.05 (g); “mere data gathering”), and these activities are well understood, conventional, routine activities that do not amount to significantly more than a judicial exception (see MPEP § 2106.05(d); “Receiving or transmitting data over a network”). Nothing in the claim integrates the abstract idea into a practical application, nor does it provide significantly more than the abstract idea, and thus the claim is subject-matter ineligible.

Claim 8
Step 1:  A method, as above.
Step 2A Prong 1:  The claim recites “wherein the given multivariate polynomial is a representation of a Boolean function”. This limitation merely places restrictions on the type of data used in the analysis and the technological environment in which the judicial exception is performed, and does not negate the mental nature of the underlying process
Step 2A Prong 2, Step 2B:  This claim recites the additional element of “wherein the given multivariate polynomial is a representation of a Boolean function”, which is a field of use limitation under MPEP § 2106.05(h); MPEP 2106.04(d); 2019 Guidance, 84 FR 50 at 55.  See, 2019 Guidance, 84 FR 50, footnote 32. [ID:(S2AP2)1130]). Nothing in the claim integrates the abstract idea into a practical application, nor does it provide significantly more than the abstract idea, and thus the claim is subject-matter ineligible.


Claim 9
Step 1:  A method, as above.
Step 2A Prong 1:  The claim recites “wherein the given multivariate polynomial a loss function for a machine learning training process applying a training process, the training process including gradient computation on both coded and uncoded data with model updates being decoded at the master.”.  Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mathematical concept of computing a loss function for a training process that includes gradient computation, which is performed through mathematical computation.
Step 2A Prong 2, Step 2B:  This claim does not recite any additional elements that integrate the abstract idea into a practical application or provides significantly more than the abstract idea, and thus the claim is subject-matter ineligible.

Claim 10
Step 1:  A method, as above.
Step 2A Prong 1:  The claim recites “wherein the loss function is a cross-entropy function”.  Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mathematical concept of computing a loss function which is a cross entropy function, which is performed through mathematical computation.
Step 2A Prong 2, Step 2B:  This claim does not recite any additional elements that integrate the abstract idea into a practical application or provides significantly more than the abstract idea, and thus the claim is subject-matter ineligible.

Claim 11
Step 1:  A method, as above.
Step 2A Prong 1:  The claim recites “wherein training dataset is represented by a matrix Xϵ{0, 1}m with row i denoted by xi, model parameters (weights) wϵRd are obtained by minimizing the cross-entropy function,C  ( w ) = 1 m  ∑ i = 1 m   ( - y i  log   y ^ i - ( 1  ( - y i )  log  ( 1 - y ^ i ) ) ( 2.1 . )where ŷi=g(xi·w)ϵ(0, 1) is the estimated probability of label i being equal to 1 and g(·) is a sigmoid function:g(z)=1/(1+e −z)  (2.2)”.  Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mathematical concept of minimizing a cross entropy function, which is performed through mathematical computation.
Step 2A Prong 2, Step 2B:  This claim does not recite any additional elements that integrate the abstract idea into a practical application or provides significantly more than the abstract idea, and thus the claim is subject-matter ineligible.

Claim 12
Step 1:  A method, as above.
Step 2A Prong 1:  The claim recites “wherein C(w) is solved via gradient descent, through an iterative process that updates the model parameters in the opposite direction of the gradient where the gradient for C(w) is given by
∇ C  ( w ) = 1 m  X T  ( g  ( X × w ) - y )and wherein the model parameters are updated as:w t + 1 ) = w t - n m  X T  ( g  ( X × w   ( ( t ) ) ) - y ) ( 2.3 )
where t is an integer label for each iteration, w(t) holds the estimated parameters from iteration t, n is the learning rate, and function (g(·) operates element-wise over a vector given by X×w(t).”.  Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mathematical concept of solving an equation through gradient descent, which is performed through mathematical computation.
Step 2A Prong 2, Step 2B:  This claim does not recite any additional elements that integrate the abstract idea into a practical application or provides significantly more than the abstract idea, and thus the claim is subject-matter ineligible.

Claim 13
Step 1:  The claim recites a method; therefore, it is directed to the statutory category of a process.
Step 2A Prong 1:  The claim recites, inter alia:
select any K+T distinct elements β1, . . . , βK+T from a field where K is a predetermined integer: Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of selecting data elements, which is an evaluation or observation that is practically capable of being performed in the human mind with the assistance of pen and paper.
find a polynomial u: of degree at most K+T−1 such that u(βi)=Xi for any i∈[K], and u(βi)=Zi for i∈{K+1, . . . , K+T}, where all Zi's are chosen uniformly at random from, where is a vector space of dimension M;: Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mathematical concept of finding a polynomial to determine inputs, which is performed through mathematical computation.
select a predetermined number N of elements {αi}i∈[N] from field where N is the number of worker computing devices: Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of selecting data elements, which is an evaluation or observation that is practically capable of being performed in the human mind with the assistance of pen and paper.
determine input variables {tilde over (X)}i=u(αi) for any integer (i.e., i∈[N]): Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mathematical concept of determining input variables, which is performed through mathematical computation.
provide determine input variables {tilde over (X)}i to the plurality of worker computing devices to determine f({tilde over (X)}i): Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mathematical concept of determining input variables, which is performed through mathematical computation.
receive outputs f({tilde over (X)}i) from the plurality of worker computing devices;: Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mathematical concept of receiving outputs from computations being performed on inputs, which is performed through mathematical computation.
determine coefficients of ƒ(u(z)) from outputs f({tilde over (X)}i), wherein deg(ƒ(u(z)))≤deg(ƒ)·(K+T−1), and N≥(K+T−1) deg(ƒ)+S+2A+1 and wherein the polynomial u is a Lagrange interpolation polynomial.: Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mathematical concept of determining coefficients form outputs, which is performed through mathematical computation.
Step 2A Prong 2:  This judicial exception is not integrated into a practical application. This claim recites the additional elements of “a computer system comprising a master computing device and a plurality of worker computing devices, the master computing device operable to execute steps of” which are generic computer components recited in a manner that represents no more than mere instructions to apply the judicial exception on a computer (see MPEP § 2106.05(f)). Thus, the additional elements do not provide any meaningful limits on the execution of the abstract idea. Even when viewed in combination, these additional elements do not integrate the abstract idea into a practical application and the claim is thus directed to the abstract idea
Step 2B:  The claim does not contain significantly more than the judicial exception.  The additional elements of “a computer system comprising a master computing device and a plurality of worker computing devices, the master computing device operable to execute steps of” which are generic computer components recited in a manner that represents no more than mere instructions to apply the judicial exception on a computer (see MPEP § 2106.05(f)). Nothing in the claim provides significantly more than that abstract idea.  As such, the claim is ineligible.

Claim 14
Step 1:  A method, as above.
Step 2A Prong 1:  The claim recites “wherein the Lagrange interpolation polynomial describe by the following formula:
u  ( z )  = Δ  ∑ j ∈ [ K ]  X j · ∏ k ∈ [ K + T ] ∖ { j }  z - β k β  j - β  k + Σ j = K + 1 K + T  Z i · Π k ∈ [ K + T ] ∖ { j }  z  z - β  k β  j - β  k”.  Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mathematical concept of describing an interpolation polynomial, which is performed through mathematical computation.
Step 2A Prong 2, Step 2B:  This claim does not recite any additional elements that integrate the abstract idea into a practical application or provides significantly more than the abstract idea, and thus the claim is subject-matter ineligible.

Claim 15
Step 1:  A method, as above.
Step 2A Prong 1:  The claim recites “wherein the coefficients of ƒ(u(z)) are determined by applying Reed-Solomon decoding”.  Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mathematical concept of applying Reed Solomon decoding, which is performed through mathematical computation.
Step 2A Prong 2, Step 2B:  This claim does not recite any additional elements that integrate the abstract idea into a practical application or provides significantly more than the abstract idea, and thus the claim is subject-matter ineligible.

Claim 16
Step 1:  A method, as above.
Step 2A Prong 1:  The claim recites “{tilde over (X)} i =u(αi)=(X 1 , . . . ,X K ,Z K+1 , . . . ,Z K+T)·U i (2)where U∈Figure US20200387777A1-20201210-P00116 q (K+T)×N is encoding matrixU i , j  = Δ  Σ  ∈ [ K + T ] ∖ { i }  α j - β  β  i - β  ,and Ui is its i'th column”.  Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mathematical concept of encoding input variables, which is performed through mathematical computation.
Step 2A Prong 2, Step 2B:  This claim does not recite any additional elements that integrate the abstract idea into a practical application or provides significantly more than the abstract idea, and thus the claim is subject-matter ineligible.

Claim 17
Step 1:  A method, as above.
Step 2A Prong 1:  The claim recites “calculate outputs f({tilde over (X)}i”.  Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mathematical concept of calculating outputs, which is performed through mathematical computation.
Step 2A Prong 2, Step 2B:  This claim recites the additional elements of “receive input variables {tilde over (X)}i from the master computing device” and “send outputs f({tilde over (X)}i) to the master computing device”. The additional element of “the master computing device” is a generic computer component recited in a manner that represents no more than mere instructions to apply the judicial exception on a computer (see MPEP § 2106.05(f)). The additional elements of receive input variables {tilde over (X)}i” and “send outputs f({tilde over (X)}i)” are insignificant extra-solution activities that do not amount to an inventive concept (see MPEP §2106.05 (g); “mere data gathering”), and these activities are well understood, conventional, routine activities that do not amount to significantly more than a judicial exception (see MPEP § 2106.05(d); “Receiving or transmitting data over a network”). Nothing in the claim integrates the abstract idea into a practical application, nor does it provide significantly more than the abstract idea, and thus the claim is subject-matter ineligible.

Claim 18
Step 1:  The claim recites a method; therefore, it is directed to the statutory category of a process.
Step 2A Prong 1:  The claim recites, inter alia:
representing the predetermined Boolean function ƒ(X) as a concatenation of low-degree polynomials and the threshold functions, the low-degree polynomials each having a degree less than a general polynomial representation of the Boolean function ƒ(X);: Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mathematical concept of representing a function as a concatenation of polynomials and functions, which is performed through mathematical computation.
encoding the input data to form a set of encoded input data;: Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mathematical concept of encoding data, which is performed through mathematical computation.
calculate partial output results;: Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mathematical concept of calculating output results, which is performed through mathematical computation.
decoding the partial output results to determine an output for the predetermined Boolean function: Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mathematical concept of decoding outputs to determine an output, which is performed through mathematical computation.
Step 2A Prong 2:  This judicial exception is not integrated into a practical application. This claim recites the additional elements of “a computer system comprising a master computing device and a plurality of worker computing devices, the master computing device operable to execute steps of” which are generic computer components recited in a manner that represents no more than mere instructions to apply the judicial exception on a computer (see MPEP § 2106.05(f)).  The additional elements of “transmitting the set of encoded input data to the working computing devices” and “receiving . . .  the partial output results” are insignificant extra-solution activities that do not amount to an inventive concept or integrate the abstract idea into a practical application (see MPEP §2106.05 (g); “mere data gathering”). Thus, the additional elements do not provide any meaningful limits on the execution of the abstract idea. Even when viewed in combination, these additional elements do not integrate the abstract idea into a practical application and the claim is thus directed to the abstract idea
Step 2B:  The claim does not contain significantly more than the judicial exception.  The additional elements of “a computer system comprising a master computing device and a plurality of worker computing devices, the master computing device operable to execute steps of” are generic computer components recited in a manner that represents no more than mere instructions to apply the judicial exception on a computer (see MPEP § 2106.05(f)). The additional elements of “transmitting the set of encoded input data to the working computing devices” and “receiving . . .  the partial output results” are insignificant extra-solution activities that do not amount to an inventive concept, integrate the abstract idea into a practical application, or provides significantly more than that abstract idea (see MPEP §2106.05 (g); “mere data gathering”), and these activities are well understood, conventional, routine activities that do not amount to significantly more than a judicial exception (see MPEP § 2106.05(d); “Receiving or transmitting data over a network”). Nothing in the claim provides significantly more than that abstract idea.  As such, the claim is ineligible.

Claim 19
Step 1:  A method, as above.
Step 2A Prong 1:  The claim recites “wherein the Boolean function ƒ(X) is represented by determining the coded algebraic normal form (ANF) as follows:
f  ( X ) = f  ( X ) = μ f  ⊆ [ m ] ⊕  (  )  Π j ∈   X  [ j ] ( 3.1 )
where X[j] is the j-bit of data X and μf(S)ϵ{0, 1} is the ANF coefficient of the corresponding monomial ΠjεSX[j].”.  Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mathematical concept of determining a coded algebraic norm, which is performed through mathematical computation.
Step 2A Prong 2, Step 2B:  This claim does not recite any additional elements that integrate the abstract idea into a practical application or provides significantly more than the abstract idea, and thus the claim is subject-matter ineligible.

Claim 20
Step 1:  A method, as above.
Step 2A Prong 1:  The claim recites “wherein the Boolean function is represented by coded disjunctive normal form (DNF) as follows:f=T 1 ∨T 2 ∨ . . . ∨T w(f)  (3.2)
where each clause Ti has m literals which corresponds to an input Yi such that ƒ(Yi)=1..”.  Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mathematical concept of representing a Boolean function, which is performed through mathematical computation.
Step 2A Prong 2, Step 2B:  This claim does not recite any additional elements that integrate the abstract idea into a practical application or provides significantly more than the abstract idea, and thus the claim is subject-matter ineligible.

Claim 21
Step 1:  A method, as above.
Step 2A Prong 1:  The claim recites “applies MDS code to encode the input dataset.”.  Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mathematical concept of applying MDS code to encode a dataset, which is performed through mathematical computation.
Step 2A Prong 2, Step 2B:  This claim does not recite any additional elements that integrate the abstract idea into a practical application or provides significantly more than the abstract idea, and thus the claim is subject-matter ineligible.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4-7, 9, 13, and 15-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yu et al. (Yu et al., “Lagrange Coded Computing: Optimal Design for Resiliency, Security and Privacy”, June 4, 2018, arXiv:1806.00939v1, pp. 1-12, hereinafter “Yu”).

Regarding claim 1, Yu discloses [a] method for calculating a given multivariate polynomial ƒ(Xi) for every Xi in a large dataset X=(X1, X2, . . . ; XK) in accordance with an S-resilient, A-secure, and T-private scheme where K is an integer enumerating the number of elements in a dataset X, S is the number of stragglers to be tolerated, A is the number of adversaries to be tolerated, and T is the number of colluding workers that to be tolerated, the method implemented by a computer system comprising a master computing device and a plurality of worker computing devices, the master computing device operable to execute steps of: (Abstract; and Page 1, Last two paragraphs; “The key idea of Lagrange Coded Computing is to encode the input dataset using the well-known Lagrange polynomial, in order to create computation redundancy in a novel coded form across the workers. This redundancy can then be exploited to provide resiliency to stragglers, security against malicious servers, and privacy of the dataset. Specifically, as illustrated in Fig. 1, in a setting where the goal is to compute a function f over a large dataset X = (X1, X2, . . . , XK) using N workers, Lagrange Coded Computing creates N coded versions of the input dataset, denoted by X˜ 1, X˜ 2, . . . , X˜N . The workers then compute f over the coded data. We prove that in a setting where there are up-to A adversarial workers and the data set should be kept private against up-to T colluding workers”; and Page 2, § II)
a) selecting K+T distinct elements; (Page 1, Last Paragraph; “Lagrange Coded Computing can complete the computations by waiting for the results of any (K + T − 1) deg f + 2A + 1 workers”I; and Page 4, Theorem 3)
b) transforming the K+T distinct elements with a Lagrange interpolation polynomial to determine input variables {tilde over (X)}i; (Page 5, §B and Equation (2); “. This is simply accomplished by letting u be the respective Lagrange interpolation polynomial u(z) , P j∈[K] Xj · Q k∈K\{j} z−βk βj−βk . We then select N distinct elements α1, . . . , αN from F, and encode the input variables by letting X˜ i = u(αi) for any i ∈ [N]. That is, the input variables are encoded as”)
c) determine input variables {tilde over (X)}i to the plurality of worker computing devices to determine f({tilde over (X)}i); (Page 5, §B;  the section discloses the determining of input variables for the plurality of working computing devices  to determine outputs)
d) receive outputs f({tilde over (X)}i) from the plurality of worker computing devices; and (Page 5, §B;  the section discloses the determining of input variables for the plurality of working computing devices  to determine outputs)
e) determine coefficients of ƒ(u(z)) from outputs f({tilde over (X)}i) (Page 6, ¶1 and § B generally;  “each worker i essentially evaluates the composition of the two polynomials f and u at point αi (i.e., f(u(αi))). Note that the composition f(u(z)) is also a polynomial, whose degree is (K − 1) deg f; and Page 9, ¶1; “the master node wishes to compute all coefficients of f(u(z)), whose degree is (K −1) deg(f). In each component of f(u(z)), extracting these coefficients from (K −1) deg(f)+ 2A+ 1 evaluations, out of which at most A might be erroneous, reduces to decoding a Reed-Solomon code C ⊆ F N of dimension (K − 1) deg(f) + 1 in the presence of N −((K −1) deg(f) + 2A+ 1) erasures and A errors”).

Regarding claim 2, the rejection of claim 1 is incorporated and Yu further discloses step a) comprises selecting any K+T distinct elements β1, . . . , βK+T from a field where K is a predetermined integer; and step b) comprises finding a Lagrange interpolation polynomial u: Figure US20200387777A1-20201210-P00112→Figure US20200387777A1-20201210-P00113 of degree at most K+T−1 such that u(βi)=Xi for any i∈[K], and u(βi)=Zi for i∈{K+1, . . . , K+T}, where all Zi's are chosen uniformly at random from is a vector space of dimension M and determining input variables {tilde over (X)}i=u(αi) for any integer (i.e., i∈[N]); and wherein deg(ƒ(u(z)))≤deg(ƒ)·(K+T−1), and N≥(K+T−1) deg(ƒ)+S+2A+1 where N is the number of worker computing devices (Page 5, §B; the section discloses the selecting and finding of the lagrange interpolation polynomial as claimed in the equation of claim 2).

Regarding claim 4, the rejection of claim 1 is incorporated and Yu further discloses wherein the coefficients of ƒ(u(z)) are determined by applying Reed-Solomon decoding (Page 9, ¶1; “In each component of f(u(z)), extracting these coefficients from (K −1) deg(f)+ 2A+ 1 evaluations, out of which at most A might be erroneous, reduces to decoding a Reed-Solomon code C ⊆ F N of dimension (K − 1) deg(f) + 1 in the presence of N −((K −1) deg(f) + 2A+ 1) erasures and A errors”).

Regarding claim 5, the rejection of claim 1 is incorporated and Yu further discloses {tilde over (X)} i =u(αi)=(X 1 , . . . ,X K ,Z K+1 , . . . ,Z K+T)·U i  (2)where U∈Figure q (K+T)×N is encoding matrix U i , j  = Δ  Σ  ∈ [ K + T ] ∖ { i }  α j - β  β  i - β  , and Ui is its i'th column. (Page 5, §B and Equation (2)).

Regarding claim 6, the rejection of claim 1 is incorporated and Yu further discloses wherein no element of αi is the same as any element of βj that is {αi}i∈[N]∩{βj}i∈[K]=Ø. (Page 6, §C; “Furthermore, when encoding the padded dataset we must choose elements {βi}i∈[T +K] and {αi}i∈[N] such that {βi}i∈[K]∩{αi}i∈[N] = ∅, and hence, we must have |F| ≥ max{K +T, N +K}”).

Regarding claim 7, the rejection of claim 1 is incorporated and Yu further discloses receive input variables {tilde over (X)}i from the master computing device; (Page 2, Figure 1;  the workers, under a BRI, receive the input variables from the master computing device; and Page 9, Appendix A; “notice that according to (2), the i-th worker node receives a linear combination of the Xi’s according to the coefficient vector)
calculate outputs f({tilde over (X)}i); and (Page 2, Figure 1;  the workers compute the outputs f(X) as disclosed in the figure; and Page 5, § IV)
send outputs f({tilde over (X)}i) to the master computing device. (Page 2, Figure 1; the figure discloses sending the outputs from the workers to the master computing device).

Regarding claim 9, the rejection of claim 1 is incorporated and Yu further discloses wherein the given multivariate polynomial a loss function for a machine learning training process applying a training process, the training process including gradient computation on both coded and uncoded data with model updates being decoded at the master (Page 3, Last Paragraph, “Motivating Example 4. Gradient computation”; the section discloses the loss function, gradient computation, and training; and Page 5, §A).

Regarding claim 13, Yu discloses [a] method for calculating a given multivariate polynomial ƒ(Xi) for every Xi in a large dataset X=(X1, X2, . . . ; XK) in accordance with an S-resilient, A-secure, and T-private scheme where K is an integer enumerating the number of elements in a dataset X, S is the number of stragglers to be tolerated, A is the number of adversaries to be tolerated, and T is the number of colluding workers that to be tolerated, the method implemented by a computer system comprising a master computing device and a plurality of worker computing devices, the master computing device operable to execute steps of: (Abstract; and Page 1, Last two paragraphs; “The key idea of Lagrange Coded Computing is to encode the input dataset using the well-known Lagrange polynomial, in order to create computation redundancy in a novel coded form across the workers. This redundancy can then be exploited to provide resiliency to stragglers, security against malicious servers, and privacy of the dataset. Specifically, as illustrated in Fig. 1, in a setting where the goal is to compute a function f over a large dataset X = (X1, X2, . . . , XK) using N workers, Lagrange Coded Computing creates N coded versions of the input dataset, denoted by X˜ 1, X˜ 2, . . . , X˜N . The workers then compute f over the coded data. We prove that in a setting where there are up-to A adversarial workers and the data set should be kept private against up-to T colluding workers”; and Page 2, § II)
select any K+T distinct elements β1, . . . , βK+T from a field 
    PNG
    media_image1.png
    38
    29
    media_image1.png
    Greyscale
 where K is a predetermined integer; (Page 1, Last Paragraph; “Lagrange Coded Computing can complete the computations by waiting for the results of any (K + T − 1) deg f + 2A + 1 workers”I; and Page 4, Theorem 3)
find a polynomial u: 
    PNG
    media_image2.png
    38
    25
    media_image2.png
    Greyscale
→
    PNG
    media_image3.png
    38
    29
    media_image3.png
    Greyscale
 of degree at most K+T−1 such that u(βi)=Xi for any i∈[K], and u(βi)=Zi for i∈{K+1, . . . , K+T}, where all Zi's are chosen uniformly at random from 
    PNG
    media_image4.png
    38
    29
    media_image4.png
    Greyscale
, where 
    PNG
    media_image3.png
    38
    29
    media_image3.png
    Greyscale
 is a vector space of dimension M; (Page 5, §B)
select a predetermined number N of elements {αi}i∈[N] from field 
    PNG
    media_image2.png
    38
    25
    media_image2.png
    Greyscale
 where N is the number of worker computing devices; (Page 5, §A; “We demonstrate Lagrange Coded Computing in the scenario where the input data X is partitioned into K = 2 batches, and the computing system has N = 5 workers; and Page 5 §B)
determine input variables {tilde over (X)}i=u(αi) for any integer (i.e., i∈[N]); and (Page 5, §B and Equation 2)
provide determine input variables {tilde over (X)}i to the plurality of worker computing devices to determine f({tilde over (X)}i); (Page 5, §B; and Page 2, Figure 1)
receive outputs f({tilde over (X)}i) from the plurality of worker computing devices; and (Page 5, §B; and Page 2, Figure 1)
determine coefficients of ƒ(u(z)) from outputs f({tilde over (X)}i), wherein deg(ƒ(u(z)))≤deg(ƒ)·(K+T−1), and N≥(K+T−1) deg(ƒ)+S+2A+1 and wherein the polynomial u is a Lagrange interpolation polynomial (Page 6, ¶`1; and Page 4, Theorem 2; and Page 9, Appendix A).

Regarding claim 15, the rejection of claim 13 is incorporated and Yu further discloses wherein the coefficients of ƒ(u(z)) are determined by applying Reed-Solomon decoding (Page 9, ¶1; “In each component of f(u(z)), extracting these coefficients from (K −1) deg(f)+ 2A+ 1 evaluations, out of which at most A might be erroneous, reduces to decoding a Reed-Solomon code C ⊆ F N of dimension (K − 1) deg(f) + 1 in the presence of N −((K −1) deg(f) + 2A+ 1) erasures and A errors”).

Regarding claim 16, the rejection of claim 13 is incorporated and Yu further discloses {tilde over (X)} i =u(αi)=(X 1 , . . . ,X K ,Z K+1 , . . . ,Z K+T)·U i  (2)where U∈Figure q (K+T)×N is encoding matrix U i , j  = Δ  Σ  ∈ [ K + T ] ∖ { i }  α j - β  β  i - β  , and Ui is its i'th column. (Page 5, §B and Equation (2)).

Regarding claim 17, the rejection of claim 13 is incorporated and Yu further discloses receive input variables {tilde over (X)}i from the master computing device; (Page 2, Figure 1;  the workers, under a BRI, receive the input variables from the master computing device; and Page 9, Appendix A; “notice that according to (2), the i-th worker node receives a linear combination of the Xi’s according to the coefficient vector)
calculate outputs f({tilde over (X)}i); and (Page 2, Figure 1;  the workers compute the outputs f(X) as disclosed in the figure; and Page 5, § IV)
send outputs f({tilde over (X)}i) to the master computing device. (Page 2, Figure 1; the figure discloses sending the outputs from the workers to the master computing device).


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 8 and 18 are rejected under 35 U.S.C. § 103 as being obvious over Yu in view of Solanki et al. (Solanki et al., “Non-Colluding Attacks Identification in Distributed Computing”, Aug. 2019, 2019 IEEE Information Theory Workshop, ITW 2019, pp. 1-5, hereinafter “Solanki”).

Regarding claim 8, the rejection of claim 1 is incorporated and Yu fails to explicitly disclose but Solanki discloses wherein the given multivariate polynomial is a representation of a Boolean function (Page 4, Column 1; “The group testing problem can be mathematically formulated as follows y = M . u, (11) where  indicates that the arithmetic is Boolean”, which discloses, under a BRI, wherein the multivariate polynomial is a representation of a Boolean function; and Page 4, § A; the section makes use of a Boolean function to determine attack in a distributed computing setting).
Yu and Solanki are analogous art because both are concerned with distributed computing for computer security.  Before the effective filing date of the claimed invention, it would have been obvious to one skilled in distributed computing to combine the Boolean function of Solanki with the multivariate polynomial of Yu to yield the predictable result of wherein the given multivariate polynomial is a representation of a Boolean function. The motivation for doing so would be to identify attacking worker machines in a distributed computing environment (Solanki; Page 1, Column 1).


Regarding claim 18, Yu discloses [a] method for calculating a predetermined [[Boolean]] function ƒ(X) for every Xi in a large input dataset X=(X1, X2, . . . ; XK) to provide security against malicious worker computing devices, the method implemented by a computer system comprising a master computing device and a plurality of worker computing devices, the master computing device operable to execute steps of: (Abstract; and Page 1, Last two paragraphs; “The key idea of Lagrange Coded Computing is to encode the input dataset using the well-known Lagrange polynomial, in order to create computation redundancy in a novel coded form across the workers. This redundancy can then be exploited to provide resiliency to stragglers, security against malicious servers, and privacy of the dataset. Specifically, as illustrated in Fig. 1, in a setting where the goal is to compute a function f over a large dataset X = (X1, X2, . . . , XK) using N workers, Lagrange Coded Computing creates N coded versions of the input dataset, denoted by X˜ 1, X˜ 2, . . . , X˜N . The workers then compute f over the coded data. We prove that in a setting where there are up-to A adversarial workers and the data set should be kept private against up-to T colluding workers”; and Page 2, § II)
representing the predetermined [[Boolean]] function ƒ(X) as a concatenation of low-degree polynomials and the threshold functions, the low-degree polynomials each having a degree less than a general polynomial representation of the [[Boolean]] function ƒ(X); (Page 4, Theorems 2 and 3; and Page 5, §B; “f f(Xi) for every i. Hence, we focus on the case where N ≥ K deg f − 1. Similar to Subsection IV-A, we first select any K distinct elements β1, . . . , βK from F, and find a polynomial u : F → V of degree K − 1 such that u(βi) = Xi for any i ∈ [K].)
encoding the input data to form a set of encoded input data; (Page 5, §B; “We then select N distinct elements α1, . . . , αN from F, and encode the input variables by letting X˜ i = u(αi) for any i ∈ [N].”)
transmitting the set of encoded input data to the working computing devices which calculate partial output results; and (Page 2, Figure 1; the figure discloses transmitting the encoded input data to the working computing devices to calculate partial outputs f(Xi), the working computing devices being the smaller, non-master computers in the figure; and Page 2, §II; “Upon beginning the computation, each worker i (i ∈ [N]) computes Y˜ i , f(X˜ i), and returns the result back to the master upon its completion. To mitigate the straggler effect, the master only waits for a fastest subset of workers, until all the final outputs Y1, . . . , YK can be decoded from the available results by computing their linear combinations”)
receiving and decoding the partial output results to determine an output for the predetermined Boolean function (Page 2, §II; “Upon beginning the computation, each worker i (i ∈ [N]) computes Y˜ i , f(X˜ i), and returns the result back to the master upon its completion. To mitigate the straggler effect, the master only waits for a fastest subset of workers, until all the final outputs Y1, . . . , YK can be decoded from the available results by computing their linear combinations”; and Page 5, §A; “Furthermore, after decoding the polynomial f(u(z)), the master can obtain f(X1) and f(X2) by evaluating it at z = 1 and z = 2”).
Yu fails to explicitly disclose but Solanki discloses the Boolean function (Page 4, Column 1; “The group testing problem can be mathematically formulated as follows y = M . u, (11) where  indicates that the arithmetic is Boolean”, which discloses, under a BRI, wherein the multivariate polynomial is a representation of a Boolean function; and Page 4, § A; the section makes use of a Boolean function to determine attack in a distributed computing setting).
Yu and Solanki are analogous art because both are concerned with distributed computing for computer security.  Before the effective filing date of the claimed invention, it would have been obvious to one skilled in distributed computing to combine the Boolean function of Solanki with the method of Yu to yield the predictable result of [a] method for calculating a predetermined [[Boolean]] function ƒ(X) for every Xi in a large input dataset X=(X1, X2, . . . ; XK) to provide security against malicious worker computing devices. The motivation for doing so would be to identify attacking worker machines in a distributed computing environment (Solanki; Page 1, Column 1).

Claim 10 is rejected under 35 U.S.C. § 103 as being obvious over Yu in view of Qiao et al. (US 20180300171 A1, hereinafter “Qiao”).

Regarding claim 10, the rejection of claims 1 and 9 are incorporated and Yu fails to explicitly disclose but Qiao discloses wherein the loss function is a cross-entropy function ([0075]; “In the distributed setting, MLR is commonly trained by minimizing its cross-entropy loss function using a data-parallel stochastic gradient descent (SGD) algorithm, which is error-tolerant and theoretically proven to remain correct under bounded staleness”).
Yu and Qiao are analogous art because both are concerned with distributed computing.  Before the effective filing date of the claimed invention, it would have been obvious to one skilled in distributed computing to combine the cross-entropy function of Qiao with the loss function of Yu to yield the predictable result of wherein the loss function is a cross-entropy function. The motivation for doing so would be to minimize a cross-entropy loss function using a data-parallel stochastic gradient descent (SGD) algorithm (Qiao; [0075]).

Claim 21 is rejected under 35 U.S.C. § 103 as being obvious over Yu in view of Solanki and further in view of Severinson et al. (Severinson et al., “Block-Diagonal and LT Codes for Distributed Computing With Straggling Servers”, Mar. 2019, IEEE TRANSACTIONS ON COMMUNICATIONS, VOL. 67, NO. 3, pp. 1739-1753, hereinafter “Severinson”).

Regarding claim 21, the rejection of claims 18 is incorporated and Yu fails to explicitly disclose but Severinson discloses wherein the master computing device applies MDS code to encode the input dataset (Abstract; and Page 1740, Column 1; “In this paper, we propose two coding schemes for the problem of multiplying a matrix by a set of vectors. The first is a block-diagonal coding (BDC) scheme equivalent to partitioning the matrix and applying smaller MDS codes to each submatrix separately (we originally introduced the BDC scheme in [15])”; and Page 1742, Equation 2; and Page 1743, Column 1; “g the rows of A into qSC equally tall submatrices A1,..., AqSC and applying a (K, qSC) MDS code to the elements of each submatrix, thereby creating K coded submatrices C1,..., C . . . MDS code encoding matrix”).
Yu, Solanki, and Severinson are analogous art because all are concerned with distributed computing.  Before the effective filing date of the claimed invention, it would have been obvious to one skilled in distributed computing to combine the MDS code of Severinson with the method of Yu and Solanki to yield the predictable result of wherein the master computing device applies MDS code to encode the input dataset. The motivation for doing so would be to better multiply a matrix by a set of vectors (Severinson; Abstract).




Conclusion

Claims 3, 11, 12, 14, 19, and 20 have been searched, but no prior art was uncovered.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brent Hoover whose telephone number is (303)297-4403. The examiner can normally be reached Monday - Friday 9-5 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Kawsar can be reached on 571-270-3169. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRENT JOHNSTON HOOVER/           Examiner, Art Unit 2127                                                                                                                                                                                             


    
        
            
    

    
        1 Note that claims 1-7, and 9-17 of the present application appear to have sufficient support in the disclosures of Provisional Applications 62/857,379 and 63/016,182, so the effective filing date for these claims is 6/5/2019.  Note, however, that claims 8 and 18-21 do not appear to have sufficient support in the disclosures of Provisional Applications 62/857,379 and 63/016,182, so the effective filing date for these claims is 6/5/2020, the filing date of the present application.